DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/31/2022 for application number 17/458,897. 
Claims 2-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5, 7, and 11 of U.S. Patent No. 11,132,099 in view of Barnett et al. (Pub. No. 2015/0193446). 
This application
Patent No. 11,132,099
Barnett
Claim 2
An information processing device comprising: circuitry configured to: 

display at least one window within a free viewpoint space of a main content, the at least one window related to sub-content … ; 





change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window; and switch the main content to the sub-content in response to passing through a window frame of the at least one window.












…sub-content of a free viewpoint space separate from the free viewpoint space of the main content…
Claim 1
An information processing device comprising: 


an omni window display control unit that controls display of an omni window having a plurality of windows arranged on a display, each window of the omni-window providing sub-content that can be viewed from a free viewpoint space of main content currently being displayed; 

and a content switching unit that switches the main content to the sub-content content in response to a motion of a viewer passing through the omni window within the free viewpoint space, in which the content switching unit converts a perceived size of a viewer when switching the sub-content to the main content by adapting a height of a viewpoint position and a distance of the viewer in the free viewpoint space, wherein a size of each of the plurality of windows within a field of view of the viewer increases until the main content is switched to the sub-content based on a distance between the viewer and omni window.




































Content separate from sub-content, like a map with districts of a city, or a shopping district with particular stores
(para. 0024-27). It would have been obvious to combine because it would allow users to view more content than just other parts of the main content.
Claim 3
The information processing device according to claim 2, wherein the circuitry is configured to select the sub-content as a candidate for a display by switching destination from the main content currently being displayed.
Claim 2
The information processing device according to claim 1, further comprising a sub-content searching unit that selects the sub-content as a candidate for a display switching destination from the main content currently being displayed.

Claim 4
The information processing device according to claim 3, wherein the sub-content is selected based on information included in screen.
Claim 3
The information processing device according to claim 2, wherein the sub-content searching unit selects the sub-content using at least one of a filter according to information within a screen, a filter according to a viewer, and a filter according to a viewing situation of the main content as a filtering condition

Claim 5
The information processing device according to claim 4, wherein the sub-content is selected based on whether or not a certain feature point or object is included
Claim 3
The information processing device according to claim 2, wherein the sub-content searching unit selects the sub-content using at least one of a filter according to information within a screen, a filter according to a viewer, and a filter according to a viewing situation of the main content as a filtering condition

Claim 6
The information processing device according to claim 3, wherein the sub-content is selected based on attribute information of the viewer.
Claim 3
The information processing device according to claim 2, wherein the sub-content searching unit selects the sub-content using at least one of a filter according to information within a screen, a filter according to a viewer, and a filter according to a viewing situation of the main content as a filtering condition

Claim 7
The information processing device according to claim 3, wherein the sub-content is selected based on a viewing situation of the viewer.
Claim 3
The information processing device according to claim 2, wherein the sub-content searching unit selects the sub-content using at least one of a filter according to information within a screen, a filter according to a viewer, and a filter according to a viewing situation of the main content as a filtering condition

Claim 8
The information processing device according to claim 3, wherein sub-content is selected when operation of the viewer is detected.
Claim 1
… content switching unit that switches the main content to the sub-content content in response to a motion of a viewer passing through the omni window…

Claim 9
The information processing device according to claim 2, wherein the circuitry is configured to change the at least one window includes changing a size of the at least one window within the field of view of a viewer based on the distance between the viewer and the at least one window.
Claim 7
The information processing device according to claim 1, comprising an omni window display position determination unit that determines a position and a size of each of the plurality of windows of the omni window to be displayed on the main content such that as the distance between the viewer and omni window decreases on the display, the size of each of the plurality windows within a field of view of the viewer increases.

Claim 10
The information processing device according to claim 2, wherein the circuitry is configured to change the at least one window includes changing video through the at least one window based on a viewing direction of the viewer and a viewing position of the viewer.
Claim 5
The information processing device according to claim 1, wherein the omni window display control unit arranges the omni window within the free viewpoint space of the main content with a display position and a display size determined by the omni window display position determination unit and displays a free viewpoint video of the sub-content watchable while being looked in through a window in the omni window.

Claim 11
The information processing device according to claim 2, wherein the circuitry is further configured to determine a position of the at least one window within the main content
Claim 5
The information processing device according to claim 1, wherein the omni window display control unit arranges the omni window within the free viewpoint space of the main content with a display position and a display size determined by the omni window display position determination unit and displays a free viewpoint video of the sub-content watchable while being looked in through a window in the omni window.

Claim 12
The information processing device according to claim 11, wherein the position of the at least one window is determined based on a certain object within the main content.
Claim 3
The information processing device according to claim 2, wherein the sub-content searching unit selects the sub-content using at least one of a filter according to information within a screen, a filter according to a viewer, and a filter according to a viewing situation of the main content as a filtering condition

Claim 13
The information processing device according to claim 2, wherein the circuitry is to determine a display position within the sub-content based on a past viewing history of the viewer.
Claim 11
The information processing device according to claim 1, wherein a reproduction position within the sub-content is determined based on an analysis of past viewing history associated with the viewer to determine viewing information and generating a score associated with the viewing information on the basis of a unit of time, unit of space and unit of field of view

Claims 14-26 are methods and a computer-readable medium associated with claims 1-13 above, and are therefore rejected under the same rationale
See above



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8-12, 14-17, 20-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Screen Captures from Portal Video Game at https://www.youtube.com/watch?v=GsfUZE7Zm_4 (see attached OA appendix document).

In reference to claim 2, Barnett teaches a information processing device comprising: circuitry (device, para. 0031) configured to: display at least one window within a free viewpoint space of a main content (plurality of portals are displayed within first content; first content can be free viewpoint navigable, such as shopping district or store, para. 0023-30), the at least one window related to sub-content (portals relate to sub-content of related points of interest, para. 0028-30, 0035-38) of a free viewpoint space separate from the free viewpoint space of the main content (content separate from sub-content, like a map with districts of a city, or a shopping district with particular stores, para. 0024-27); change the at least one window within a field of view of a viewer …; and switch the main content to the sub-content … (user can zoom in on portal, changing its size, and switch from the first content to the sub-content in the portal, para. 0023-30, 0035-38, figs. 5-8).
However, Barnett does not teach change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window; and switch the main content to the sub-content in response to passing through a window frame of the at least one window.
Portal teaches change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, it takes up more of the FoV); and switch the main content to the sub-content in response to passing through a window frame of the at least one window (see the sequence of images 1-6: when the user steps through the portal, they are teleported to a different location).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett and Portal before the earliest effective filing date, to modify the portals as disclosed by Barnett to include the passing-through navigation as taught by Portal.
One of ordinary skill in the art would have been motivated to modify the portals of Barnett to include the passing-through navigation of Portal because the passing-through navigation of Portal is a well-known and intuitive way of handling portals. 
In reference to claim 3, Barnett teaches the information processing device according to claim 2, wherein the circuitry is configured to select the sub-content as a candidate for a display by switching destination from the main content currently being displayed (plurality of sub-content portals are chosen as relevant points of interest relating to the main content, para. 0035).
In reference to claim 4, Barnett teaches the information processing device according to claim 3, wherein the sub-content is selected based on information included in screen (the sub-content is selected based on what the main content is currently being displayed; for example, if a virtual shopping mall is displayed, then the sub-content is stores related to the mall, para. 0035).
In reference to claim 5, Barnett teaches the information processing device according to claim 4, wherein the sub-content is selected based on whether or not a certain feature point or object is included (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).
In reference to claim 8, Barnett and Portal teach the information processing device according to claim 3, wherein sub-content is selected when operation of the viewer is detected (Barnett teaches the user can select the portal and switch content by zooming in on the portal, para. 0023-30, 0035-38, figs. 5-8).
In reference to claim 9, Portal teaches the information processing device according to claim 2, wherein the circuitry is configured to change the at least one window includes changing a size of the at least one window within the field of view of a viewer based on the distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, the portal becomes larger and takes up more of the FoV).
In reference to claim 10, Portal teaches the information processing device according to claim 2, wherein the circuitry is configured to change the at least one window includes changing video through the at least one window based on a viewing direction of the viewer and a viewing position of the viewer (see images 7-8, the video visible through the portal is changed depending on the direction and position of the viewer, like a window to the other area).
In reference to claim 11, Barnett teaches the information processing device according to claim 2, wherein the circuitry is further configured to determine a position of the at least one window within the main content (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).
In reference to claim 12, Barnett teaches the information processing device according to claim 11, wherein the position of the at least one window is determined based on a certain object within the main content (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).

In reference to claim 14, Barnett teaches a method (para. 0024) comprising: displaying at least one window within a free viewpoint space of a main content (plurality of portals are displayed within first content; first content can be free viewpoint navigable, such as shopping district or store, para. 0023-30), the at least one window related to sub-content (portals relate to sub-content of related points of interest, para. 0028-30, 0035-38) of a free viewpoint space separate from the free viewpoint space of the main content (content separate from sub-content, like a map with districts of a city, or a shopping district with particular stores, para. 0024-27); changing the at least one window within a field of view of a viewer …; and switching the main content to the sub-content … (user can zoom in on portal, changing its size, and switch from the first content to the sub-content in the portal, para. 0023-30, 0035-38, figs. 5-8).
However, Barnett does not teach change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window; and switch the main content to the sub-content in response to passing through a window frame of the at least one window.
Portal teaches changing the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, it takes up more of the FoV); and switching the main content to the sub-content in response to passing through a window frame of the at least one window (see the sequence of images 1-6: when the user steps through the portal, they are teleported to a different location).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett and Portal before the earliest effective filing date, to modify the portals as disclosed by Barnett to include the passing-through navigation as taught by Portal.
One of ordinary skill in the art would have been motivated to modify the portals of Barnett to include the passing-through navigation of Portal because the passing-through navigation of Portal is a well-known and intuitive way of handling portals. 
In reference to claim 15, Barnett teaches the method according to claim 14, comprising selecting the sub-content as a candidate for a display by switching destination from the main content currently being displayed (plurality of sub-content portals are chosen as relevant points of interest relating to the main content, para. 0035).
In reference to claim 16, Barnett teaches the method according to claim 15, wherein the sub-content is selected based on information included in screen (the sub-content is selected based on what the main content is currently being displayed; for example, if a virtual shopping mall is displayed, then the sub-content is stores related to the mall, para. 0035).
In reference to claim 17, Barnett teaches the method according to claim 16, wherein the sub-content is selected based on whether or not a certain feature point or object is included (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).
In reference to claim 20, Barnett and Portal teach the method according to claim 15, wherein sub-content is selected when operation of the viewer is detected (Barnett teaches the user can select the portal and switch content by zooming in on the portal, para. 0023-30, 0035-38, figs. 5-8).
In reference to claim 21, Portal teaches the method according to claim 14, wherein changing the at least one window includes changing a size of the at least one window within the field of view of a viewer based on the distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, the portal becomes larger and takes up more of the FoV).
In reference to claim 22, Portal teaches the method according to claim 14, wherein changing the at least one window includes changing video through the at least one window based on a viewing direction of the viewer and a viewing position of the viewer (see images 7-8, the video visible through the portal is changed depending on the direction and position of the viewer, like a window to the other area).
In reference to claim 23, Barnett teaches the method according to claim 14, comprising determining a position of the at least one window within the main content (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).
In reference to claim 24, Barnett teaches the method according to claim 23, wherein the position of the at least one window is determined based on a certain object within the main content (positions of portals are determined based on objects in the main content, like a back door leading to a back-of-store level, para. 0030).

In reference to claim 26, Barnett teaches one or more non-transitory computer media containing instructions that when executed by one or more processing devices cause the one or more processing devices to perform the steps of (para. 0041): displaying at least one window within a free viewpoint space of a main content (plurality of portals are displayed within first content; first content can be free viewpoint navigable, such as shopping district or store, para. 0023-30), the at least one window related to sub-content (portals relate to sub-content of related points of interest, para. 0028-30, 0035-38) of a free viewpoint space separate from the free viewpoint space of the main content (content separate from sub-content, like a map with districts of a city, or a shopping district with particular stores, para. 0024-27); changing the at least one window within a field of view of a viewer …; and switching the main content to the sub-content … (user can zoom in on portal, changing its size, and switch from the first content to the sub-content in the portal, para. 0023-30, 0035-38, figs. 5-8).
However, Barnett does not teach change the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window; and switch the main content to the sub-content in response to passing through a window frame of the at least one window.
Portal teaches changing the at least one window within a field of view of a viewer based on a distance between the viewer and the at least one window (see images 2-3: as the user approaches the portal, it takes up more of the FoV); and switching the main content to the sub-content in response to passing through a window frame of the at least one window (see the sequence of images 1-6: when the user steps through the portal, they are teleported to a different location).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett and Portal before the earliest effective filing date, to modify the portals as disclosed by Barnett to include the passing-through navigation as taught by Portal.
One of ordinary skill in the art would have been motivated to modify the portals of Barnett to include the passing-through navigation of Portal because the passing-through navigation of Portal is a well-known and intuitive way of handling portals.

Claims 6-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Portal Video Game (see attached OA appendix document) as applied to claims 3 and 15 above, and in further view of De Napoli Ferreira et al. (Pub. No. 2016/0179808).

In reference to claim 6, Barnett and Portal do not teach the information processing device according to claim 3, wherein the sub-content is selected based on attribute information of the viewer.
Ferreira teaches the information processing device according to claim 3, wherein the sub-content is selected based on attribute information of the viewer (user attributes like role, previous views, etc, used to select content for display, para. 0080-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Ferreira before the earliest effective filing date, to modify the sub-content selection as disclosed by Barnett to include the user attributes as taught by Ferreira.
One of ordinary skill in the art would have been motivated to modify the sub-content selection of Barnett to include the user attributes of Ferreira because it would help select relevant sub-content for the user (Ferreira, para. 0004).
In reference to claim 7, Barnett and Portal do not teach the information processing device according to claim 3, wherein the sub-content is selected based on a viewing situation of the viewer.
Ferreira teaches the information processing device according to claim 3, wherein the sub-content is selected based on a viewing situation of the viewer (type of device is used in selecting content, para. 0080-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Ferreira before the earliest effective filing date, to modify the sub-content selection as disclosed by Barnett to include the device type as taught by Ferreira.
One of ordinary skill in the art would have been motivated to modify the sub-content selection of Barnett to include the device type of Ferreira because it helps select an appropriate amount of content for the type of the device the user is currently on (Ferreira, para. 0087).

In reference to claim 18, Barnett and Portal do not teach the method according to claim 15, wherein the sub-content is selected based on attribute information of the viewer.
Ferreira teaches the method according to claim 15, wherein the sub-content is selected based on attribute information of the viewer (user attributes like role, previous views, etc, used to select content for display, para. 0080-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Ferreira before the earliest effective filing date, to modify the sub-content selection as disclosed by Barnett to include the user attributes as taught by Ferreira.
One of ordinary skill in the art would have been motivated to modify the sub-content selection of Barnett to include the user attributes of Ferreira because it would help select relevant sub-content for the user (Ferreira, para. 0004).
In reference to claim 19, Barnett and Portal do not teach the method according to claim 15, wherein the sub-content is selected based on a viewing situation of the viewer.
Ferreira teaches the method according to claim 15, wherein the sub-content is selected based on a viewing situation of the viewer (type of device is used in selecting content, para. 0080-97).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Ferreira before the earliest effective filing date, to modify the sub-content selection as disclosed by Barnett to include the device type as taught by Ferreira.
One of ordinary skill in the art would have been motivated to modify the sub-content selection of Barnett to include the device type of Ferreira because it helps select an appropriate amount of content for the type of the device the user is currently on (Ferreira, para. 0087).

Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Pub. No. 2015/0193446) in view of Portal Video Game (see attached OA appendix document) as applied to claims 2 and 14 above, and in further view of Dawson et al. (Pub. No. 2009/0276718).

In reference to claim 13, Barnett and Portal do not teach the information processing device according to claim 2, wherein the circuitry is to determine a display position within the sub-content based on a past viewing history of the viewer.
Dawson teaches the information processing device according to claim 2, wherein the circuitry is to determine a display position within the sub-content based on a past viewing history of the viewer (the user’s persona profile, which includes past viewing history, is used to determine the position for the user when they teleport to a different virtual area, para. 0027-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Dawson before the earliest effective filing date, to modify the sub-content as disclosed by Barnett to include the sub-content position as taught by Dawson.
One of ordinary skill in the art would have been motivated to modify the sub-content of Barnett to include the sub-content position of Dawson because it helps place users in virtual locations that they would like to be in (Dawson, para. 0031).
In reference to claim 25, Barnett and Portal do not teach the method according to claim 14, comprising determining a display position within the sub-content based on a past viewing history of the viewer.
Dawson teaches the method according to claim 14, comprising determining a display position within the sub-content based on a past viewing history of the viewer (the user’s persona profile, which includes past viewing history, is used to determine the position for the user when they teleport to a different virtual area, para. 0027-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Barnett, Portal, and Dawson before the earliest effective filing date, to modify the sub-content as disclosed by Barnett to include the sub-content position as taught by Dawson.
One of ordinary skill in the art would have been motivated to modify the sub-content of Barnett to include the sub-content position of Dawson because it helps place users in virtual locations that they would like to be in (Dawson, para. 0031).

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. With respect to the double patenting rejection, please see the revised rejection above. Second, with respect to the 103 rejection, Applicant argues that Barnett does not teach sub-content separate from the free viewpoint space of the main content. The examiner respectfully disagrees. Barnett discloses content / sub-content like a map of the Eastern United States / points of interest in the Eastern US; a shopping district / different shops in the district. A shopping district is distinct from the inside of the store in the district.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174